Title: To George Washington from William La Péronie, 5 September 1754
From: La Péronie (Peyroney, Peyrouny), William
To: Washington, George



Sir
[Williamsburg] September 5 1754

As I imagine you By this time, plung’d in the midst of dellight heaven can aford: & enchanted By Charms even stranger to the Ciprian Dame I thought it would Contribue a litle to the variety of yours amusement to Send you few lines to peruse.
I shan’t make Bold to describe the procedings of the house, which no doute you have had already some hint of. I only will make use of these three expresion related to those of the oracle: furtim venerunt/ invane Sederunt/ & perturbate Redierunt.
But all that is matere of indifference to the wirginia Regiment Collo. Wasington will still Remain att the head of it, and I spect with more esplendour than ever: for (as I hope) notwistanding we will Be on the British stabichment, we shall be augmanted to Six houndred & by those means entitle you to the Name not

only of protector of your Contry But to that of the flower of the wirginians, By the pouvers you’ll have in your hands to prove it So.
Many enquired to me about Muses Braveries; poor Body I had pity him ha’nt he had the weakness to Confes his Coardise him Self, & the inpudence to taxe all the reste of the oficiers withoud exeption of the same imperfection. for he said to many of the Cousulars and Burgeses that he was Bad But th’ the reste was as Bad as he.
To speak francly had I been in town at the time I Cou’nt help’d to make use of my horse’s wheup for to vindicate the injury of that vilain.
he Contrived his Business so that several ask me if it was true that he had Challang’d you to fight: my answer was no other But that he Should rather chuse to go to hell than doing of it. for had he had such thing declar’d: that was his Sure Road—I have made my particular Business to tray if any had some Bad intention against you here Below: But thank God I meet allowais with a goad wish for you from evry mouth each one entertining such Caracter of you as I have the honnour to do my Self who am the Most humble And Obediant of yours Servants

Le Chevalier De Peyrouny


His honour the Governor did Grand me the Capt. Comission after having being recomand to him from the house of Burgess and parlament and you Sir to whom I am infinitly oblig’d[.] If th’ was your pleasure I Should stay some few dais more here below I should take it as a great favour not beeng yet well recoverd from my wond I beg’d it already from the governor which granted. I hope the same indulgence from you when you’ll be please to send me your orders my adress is at williamsburg at Mr finis.

